DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on January 29, 2021.
Claims 1–20 are currently pending and have been examined.
Information Disclosure Statement
The Information Disclosure Statements filed on January 29, 2021 and June 14, 2022 have been considered.  Initialed copies of the Forms 1449 are enclosed herewith.
Claim Objections
Claims 11 and 14 are objected to because of the following informalities:
In claim 11, lines 15–16, “virtual card number data set” should read “virtual card number data sets”.
In claim 14, line 7, “stored on the second database,.” should read “stored on the second database.”.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
First of all, claims must be directed to one or more of the following statutory categories: a process, a machine, a manufacture, or a composition of matter.  Claims 1–10 and 20 are directed to a process (“A computer-implemented method”), and claims 11–19 are directed to a machine (“A system”).  Thus, claims 1–20 satisfy Step One because they are all within one of the four statutory categories of eligible subject matter.
Claims 1–20, however, are directed to an abstract idea without significantly more.  For claim 1, the specific limitations that recite an abstract idea are:
generating . . . a plurality of virtual card numbers, wherein each one of the plurality of virtual card numbers is associated with a user . . ., a provider . . ., and security data to generate a virtual card number data set;
storing . . . one or more of the virtual card number data sets . . .;
receiving . . . one or more compromised virtual card number data sets, wherein the one or more compromised virtual card number data sets is parsed from compromised data stored . . . isolated from communication . . ., and wherein the compromised data is obtained from a scan . . .;
comparing . . . the one or more compromised virtual card number data sets with the one or more virtual card number data sets stored . . .;
determining . . . whether one of the one or more of the virtual card number data sets has been compromised based on the comparison;
for each of the one or more compromised virtual card number data sets, . . . associate the compromised virtual card number data set with one or more sequential patterns found within the compromised virtual card number data set . . .;
receiving a first virtual card number data set . . .;
determining . . . whether the first virtual card number data set matches a compromised virtual card number data set; and
upon determining the first virtual card number data set matches a compromised virtual card number data set, transmitting . . . a message to the user . . . or the provider . . . associated with the first virtual card number data set indicating the first virtual card number data set is compromised.
Claims 1–19, therefore, recite determining compromised account numbers, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction and the fundamental economic practice of mitigating risk.  The claims also recite comparing account numbers, which is the abstract idea of mental processes because it involves observations and evaluations that can be performed by the human mind.
For claim 20, the specific limitations that recite an abstract idea are:
generating . . . a plurality of virtual card numbers, wherein each one of the plurality of virtual card numbers is associated with a user . . ., a provider . . ., and security data to generate a virtual card number data set;
storing . . . one or more of the virtual card number data sets . . .;
receiving . . . one or more compromised virtual card number data sets, wherein the one or more compromised virtual card number data sets is parsed from compromised data stored . . . isolated from communication . . ., and wherein the compromised data is obtained from a scan . . .;
comparing . . . the one or more compromised virtual card number data sets with the one or more virtual card number data sets stored . . .;
determining . . . whether one of the one or more of the virtual card number data sets has been compromised based on the comparison and whether a pre-determined threshold has been met;
for each of the one or more compromised virtual card number data sets, . . . associate the compromised virtual card number data set with one or more sequential patterns found within the compromised virtual card number data set . . .;
receiving a first virtual card number data set . . .;
determining . . . whether the first virtual card number data set matches a compromised virtual card number data set;
upon determining the first virtual card number data set matches a compromised virtual card number data set, transmitting . . . a message to a user or provider . . . associated with the first virtual card number data set indicating the first virtual card number data set is compromised;
 receiving . . . a request to authenticate a transaction; and
declining to authenticate the transaction upon determining . . . that the transaction involves a compromised virtual card number data set.
Claim 20, therefore, recites determining compromised account numbers for authenticating a transaction, which is the abstract idea of methods of organizing human activity because it recites a commercial interaction and the fundamental economic practice of mitigating risk.  Claim 20 also recites comparing account numbers, which is the abstract idea of mental processes because it involves observations and evaluations that can be performed by the human mind.  
The additional elements of the claims are various generic technologies and computer components to implement these abstract ideas (“recurrent neural network”, “processors”, “user device”, “provider device”, “database”, “websites on a network”, “user interface”, “memory device”, and “central processing unit”).
The additional elements are not integrated into a practical application because the invention merely applies the abstract idea to generic computer technology, using the computer to compare compromised account numbers and send a notification or decline a transaction as a result.  Claims 1 and 20 do introduce a more specific technology, a recurrent neural network, but again, this is merely being used as a generic tool to implement the abstract idea above.  The neural network only provides an alternative means for comparing account numbers, rather than creating any type of improvement to the technology itself.  Because the invention is using the computer simply as a tool to perform the abstract idea on, the judicial exception is not integrated into a practical application.  
Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are at a high level of generality such that they amount to no more than mere instructions to apply the abstract idea using generic components.  Because merely “applying” the exception using generic computer components cannot provide an inventive concept, claims 1 and 20 are not patent eligible.
Independent claim 11 is rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1.  There are no additional elements recited in these claims other than the generic computer parts discussed above.  The only differences are that the steps of claim 1 are performed by a system in claim 11.  Thus, because the same analysis should be used for all categories of claims, claims 7 and 13 are also not patent eligible.  See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014).
Dependent claims 2–10 and 12–19 have been given the full two part analysis, analyzing the additional limitations both individually and in combination.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101.  
For claims 2 and 12, the additional recited limitations of these claims are merely directed to an abstract idea.  These dependent claims only recite authenticating a transaction, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction and the fundamental economic practice of mitigating risk.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 3 and 13, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the account number comparison recited in claims 1 and 11 by further specifying the associated security data—“a card verification value, a card verification code, a physical address number, or a personal identification number”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 4, 5, 14, and 15, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the account number comparison recited in claims 1 and 11 by further specifying how the numbers are compared—“determining whether the virtual card number . . . is similar”, “determining . . . whether a pre-determined threshold is satisfied”, and “determining whether the virtual card number . . . is identical”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 6–8, 16, and 17, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the account number comparison recited in claims 1 and 11 by further specifying where the data is stored—“a third database separate from the second database”, “a physical location remote from the first and second database”, and “a physical location remote from the first database”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 9, 10, 18, and 19, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  These claims recite presenting various notification messages to a user or provider.  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data outputting, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of these dependent claims fail to amount to significantly more than the judicial exception because the courts have found mere data outputting to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015)).


Claim Rejections - 35 USC § 103
In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.
(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.
(4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–3, 8–13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bulgakov et al., U.S. Patent No. 10,523,681 (“Bulgakov”) in view of Berger et al., U.S. Patent App. No. 2021/0342846 (“Berger”).


For claim 1, Bulgakov teaches:
A computer-implemented method for training and using a recurrent neural network for data breach identification, the method comprising (col. 16, lines 63–67: example process):
generating, by one or more processors, a plurality of virtual card numbers, wherein each one of the plurality of virtual card numbers is associated with a user device, a provider device, and security data to generate a virtual card number data set (col. 10, lines 19–37: payment token, or virtual card number, generated for user and website; col. 5, line 62–col. 6, line 12: payment token associated with identifier);
storing, by the one or more processors, one or more of the virtual card number data sets on a first database (col. 6, lines 13–31: payment token stored on database);
receiving, by the one or more processors, one or more compromised virtual card number data sets (col. 6, lines 43–61: breached payment token information received), wherein the one or more compromised virtual card number data sets is parsed from compromised data stored on a second database isolated from communication with the first database, and wherein the compromised data is obtained from a scan of unindexed websites on a network (col. 6, lines 32–42: information may be communicated from another engine; col. 6, line 62–col. 7, line 19: breach detection engine determines breaches from websites);
comparing, by the one or more processors, the one or more compromised virtual card number data sets with the one or more virtual card number data sets stored on the first database (col. 6, lines 43–61: payment tokens compared to breach information received);
determining, by the one or more processors, whether one of the one or more of the virtual card number data sets has been compromised based on the comparison (col. 6, lines 43–61: payment tokens affected by breach determined);
for each of the one or more compromised virtual card number data sets, training, by the one or more processors, the recurrent neural network to associate the compromised virtual card number data set with one or more sequential patterns found within the compromised virtual card number data set, to generate a trained recurrent neural network (col. 18, lines 7–20: machine learning model trained with training data; col. 17, line 58–col. 18, line 6: model trained to crawl websites and generate rules);
receiving a first virtual card number data set from the first database (col. 6, lines 43–61: payment tokens information obtained);
determining, using the trained recurrent neural network  (col. 6, lines 43–61: payment tokens affected by breach determined), by the one or more processors, whether the first virtual card number data set matches a compromised virtual card number data set (col. 17, line 58–col. 18, line 6: trained model used crawl websites and generate rules).
Bulgakov does not teach: upon determining the first virtual card number data set matches a compromised virtual card number data set, transmitting, by the one or more processors, a message to the user device or the provider device associated with the first virtual card number data set indicating the first virtual card number data set is compromised.
	Berger, however, teaches:
upon determining the first virtual card number data set matches a compromised virtual card number data set, transmitting, by the one or more processors, a message to the user device or the provider device associated with the first virtual card number data set indicating the first virtual card number data set is compromised (¶ 61: when account number determined to be breached, user device notified).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment token breach assessment in Bulgakov by adding the user notification from Berger.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating user convenience with compromised account numbers—through notification of the compromised number and a new number—a benefit explicitly disclosed by Berger (¶ 4–5: need for alleviating inconvenience and frustrations with compromised account numbers; ¶ 6: invention addresses issue through facilitating user transactions upon suspension of account number) and desired by Bulgakov (col. 1, lines 7–25: determining compromised account information can be time consuming and arduous for users).

For claim 2, Bulgakov and Berger teach all the limitations of claim 1 above, and Berger further teaches:
The method of claim 1, further comprising: receiving, by the one or more processors, a request to authenticate a transaction (¶ 26–27: transaction authentication requests processed); and 
declining to authenticate the transaction upon determining, by the one or more processors, that the transaction involves a compromised virtual card number data set (¶ 61: transactions with compromised account number declined by processing network).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment token breach assessment in Bulgakov by adding the transaction declining from Berger.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating user convenience with compromised account numbers—through notification of the compromised number and a new number—a benefit explicitly disclosed by Berger (¶ 4–5: need for alleviating inconvenience and frustrations with compromised account numbers; ¶ 6: invention addresses issue through facilitating user transactions upon suspension of account number) and desired by Bulgakov (col. 1, lines 7–25: determining compromised account information can be time consuming and arduous for users).
For claim 3, Bulgakov and Berger teach all the limitations of claim 1 above, and Bulgakov further teaches:
The method of claim 1, wherein the security data comprises one or more of a card verification value, a card verification code, a physical address number, or a personal identification number associated with a user device (col. 5, line 62–col. 6, line 12: payment token associated with identifier).
For claim 8, Bulgakov and Berger teach all the limitations of claim 1 above, and Berger further teaches:
The method of claim 1, wherein the second database is located at a physical location remote from the first database (¶ 73: server checks records in database; ¶ 43: database located remotely from server).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment token breach assessment in Bulgakov by adding the databases from Berger.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating user convenience with compromised account numbers—through notification of the compromised number and a new number—a benefit explicitly disclosed by Berger (¶ 4–5: need for alleviating inconvenience and frustrations with compromised account numbers; ¶ 6: invention addresses issue through facilitating user transactions upon suspension of account number) and desired by Bulgakov (col. 1, lines 7–25: determining compromised account information can be time consuming and arduous for users).
For claim 9, Bulgakov and Berger teach all the limitations of claim 1 above, and Berger further teaches:
The method of claim 1, wherein transmitting the message further includes causing presentation of the message via a user interface of a user or provider device (¶ 60: notification displayed on user interface).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment token breach assessment in Bulgakov by adding the notification from Berger.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating user convenience with compromised account numbers—through notification of the compromised number and a new number—a benefit explicitly disclosed by Berger (¶ 4–5: need for alleviating inconvenience and frustrations with compromised account numbers; ¶ 6: invention addresses issue through facilitating user transactions upon suspension of account number) and desired by Bulgakov (col. 1, lines 7–25: determining compromised account information can be time consuming and arduous for users).
For claim 10, Bulgakov and Berger teach all the limitations of claim 9 above, and Berger further teaches:
The method of claim 9, wherein causing presentation of the message via the user interface includes presentation by at least one of a voice notification, application notification, tactile notification, or graphic notification (¶ 60: notification may be in-app or multimedia message).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment token breach assessment in Bulgakov by adding the notification from Berger.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating user convenience with compromised account numbers—through notification of the compromised number and a new number—a benefit explicitly disclosed by Berger (¶ 4–5: need for alleviating inconvenience and frustrations with compromised account numbers; ¶ 6: invention addresses issue through facilitating user transactions upon suspension of account number) and desired by Bulgakov (col. 1, lines 7–25: determining compromised account information can be time consuming and arduous for users).
For claim 11, Bulgakov teaches:
A system for training and using a recurrent neural network for data breach identification, the system comprising (col. 3, lines 13–36: example system):
at least one memory device having processor-readable instructions stored therein (col. 3, lines 45–67: storage system storing instructions); and
at least one central processing unit including at least one processor configured to access the memory device and execute the processor-readable instructions, which when executed by the processor configures the processor to perform a plurality of functions, including functions for (col. 13, lines 30–47: processors for executing instructions):
generating a plurality of virtual card numbers, wherein each one of the plurality of virtual card numbers is associated with a user device, a provider device, and security data to generate a virtual card number data set (col. 10, lines 19–37: payment token, or virtual card number, generated for user and website; col. 5, line 62–col. 6, line 12: payment token associated with identifier);
storing one or more of the virtual card number data sets on a first database (col. 6, lines 13–31: payment token stored on database);
receiving, by the one or more processors, one or more compromised virtual card number data sets (col. 6, lines 43–61: breached payment token information received), wherein the one or more compromised virtual card number data set is parsed from compromised data stored on a second database isolated from communication with the first database, and wherein the compromised data is obtained from a scan of unindexed websites on a network (col. 6, lines 32–42: information may be communicated from another engine; col. 6, line 62–col. 7, line 19: breach detection engine determines breaches from websites);
comparing the one or more compromised virtual card number data sets with the one or more virtual card number data sets stored on the first database (col. 6, lines 43–61: payment tokens compared to breach information received);
determining whether one of the one or more of the virtual card number data sets has been compromised based on the comparison (col. 6, lines 43–61: payment tokens affected by breach determined);
training the recurrent neural network to associate the compromised virtual card number data set with one or more sequential patterns found within the compromised virtual card number data set, to generate a trained recurrent neural network (col. 18, lines 7–20: machine learning model trained with training data; col. 17, line 58–col. 18, line 6: model trained to crawl websites and generate rules);
receiving a first virtual card number data set from the first database (col. 6, lines 43–61: payment tokens information obtained);
determining, using the trained recurrent neural network (col. 6, lines 43–61: payment tokens affected by breach determined), whether the first virtual card number data set matches a compromised virtual card number data set (col. 17, line 58–col. 18, line 6: trained model used crawl websites and generate rules).
Bulgakov does not teach: upon determining the first virtual card number data set matches a compromised virtual card number data set, transmitting a message to a user or provider device associated with the first virtual card number data set indicating the first virtual card number data set is compromised.
	Berger, however, teaches:
upon determining the first virtual card number data set matches a compromised virtual card number data set, transmitting a message to a user or provider device associated with the first virtual card number data set indicating the first virtual card number data set is compromised (¶ 61: when account number determined to be breached, user device notified).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment token breach assessment in Bulgakov by adding the user notification from Berger.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating user convenience with compromised account numbers—through notification of the compromised number and a new number—a benefit explicitly disclosed by Berger (¶ 4–5: need for alleviating inconvenience and frustrations with compromised account numbers; ¶ 6: invention addresses issue through facilitating user transactions upon suspension of account number) and desired by Bulgakov (col. 1, lines 7–25: determining compromised account information can be time consuming and arduous for users).
For claim 12, Bulgakov and Berger teach all the limitations of claim 11 above, and Berger further teaches:
The system of claim 11, wherein the processor is further configured to perform functions for: receiving a request to authenticate a transaction (¶ 26–27: transaction authentication requests processed); and 
declining to authenticate the transaction upon determining that the transaction involves a compromised virtual card number data set (¶ 61: transactions with compromised account number declined by processing network).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment token breach assessment in Bulgakov by adding the transaction declining from Berger.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating user convenience with compromised account numbers—through notification of the compromised number and a new number—a benefit explicitly disclosed by Berger (¶ 4–5: need for alleviating inconvenience and frustrations with compromised account numbers; ¶ 6: invention addresses issue through facilitating user transactions upon suspension of account number) and desired by Bulgakov (col. 1, lines 7–25: determining compromised account information can be time consuming and arduous for users).
For claim 13, Bulgakov and Berger teach all the limitations of claim 11 above, and Bulgakov further teaches:
The system of claim 11, wherein the security data comprises one or more of a card verification value, a card verification code, a physical address number, or a personal identification number associated with a user device (col. 5, line 62–col. 6, line 12: payment token associated with identifier).
For claim 18, Bulgakov and Berger teach all the limitations of claim 11 above, and Berger further teaches:
The system of claim 11, wherein the processor is further configured to perform functions for: presenting, via a user interface of a user or provider device, the message indicating the compromised first virtual card number data set (¶ 60: notification displayed on user interface).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment token breach assessment in Bulgakov by adding the notification from Berger.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating user convenience with compromised account numbers—through notification of the compromised number and a new number—a benefit explicitly disclosed by Berger (¶ 4–5: need for alleviating inconvenience and frustrations with compromised account numbers; ¶ 6: invention addresses issue through facilitating user transactions upon suspension of account number) and desired by Bulgakov (col. 1, lines 7–25: determining compromised account information can be time consuming and arduous for users).
For claim 19, Bulgakov and Berger teach all the limitations of claim 18 above, and Berger further teaches:
The system of claim 18, wherein the message indicating the compromised first virtual card number data set is presented by at least one of a voice notification, application notification, tactile notification, or graphic notification (¶ 60: notification may be in-app or multimedia message).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment token breach assessment in Bulgakov by adding the notification from Berger.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating user convenience with compromised account numbers—through notification of the compromised number and a new number—a benefit explicitly disclosed by Berger (¶ 4–5: need for alleviating inconvenience and frustrations with compromised account numbers; ¶ 6: invention addresses issue through facilitating user transactions upon suspension of account number) and desired by Bulgakov (col. 1, lines 7–25: determining compromised account information can be time consuming and arduous for users).
Claims 4–7, 14–17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bulgakov et al., U.S. Patent No. 10,523,681 (“Bulgakov”) in view of Berger et al., U.S. Patent App. No. 2021/0342846 (“Berger”) and Healy et al., U.S. Patent App. No. 2017/0053115 (“Healy”).


For claim 4, Bulgakov and Berger teach all the limitations of claim 3 above, and Bulgakov further teaches:
The method of claim 3, wherein the determining the first virtual card number data set matches a compromised virtual card number data set stored on the second database further comprises determining whether . . . one or more of the user device, provider device, or security data of the first virtual card number data set is similar to . . . one or more of the user device, provider device, or security data of the compromised virtual card number data sets stored on the second database (col. 7, lines 20–37: affected accounts determined through lookup of payment token information).
The combination of Bulgakov and Berger does not teach: determining whether the virtual card number . . . is similar to the virtual card number . . . of the compromised virtual card number data sets stored on the second database.
	Healy, however, teaches:
determining whether the virtual card number . . . is similar to the virtual card number . . . of the compromised virtual card number data sets stored on the second database (¶ 121–122: portions of compromised numbers compared to transaction data numbers).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment token breach assessment in Bulgakov and the user notification in Berger by adding the account number comparison from Healy.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of alerting consumers and companies of potential compromises—a benefit explicitly disclosed by Healy (¶ 120: compromise determination system can be utilized to determine credit cards were compromised) and desired by Bulgakov (col. 1, lines 7–25: determining compromised account information can be time consuming and arduous for users).  Bulgakov, Berger, and Healy are all related determining account number breaches, so one of ordinary skill in the art would have been motivated to make these determinations even more efficient by combining these methods together.
For claim 5, Bulgakov, Berger, and Healy teach all the limitations of claim 4 above, and Healy further teaches:
The method of claim 4, wherein the determining the first virtual card number data set matches a compromised virtual card number data set stored on the second database further comprises determining, by the one or more processors, whether a pre-determined threshold is satisfied (¶ 122: comparison for a threshold percentage match).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment token breach assessment in Bulgakov and the user notification in Berger by adding the account number comparison from Healy.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of alerting consumers and companies of potential compromises—a benefit explicitly disclosed by Healy (¶ 120: compromise determination system can be utilized to determine credit cards were compromised) and desired by Bulgakov (col. 1, lines 7–25: determining compromised account information can be time consuming and arduous for users).  Bulgakov, Berger, and Healy are all related determining account number breaches, so one of ordinary skill in the art would have been motivated to make these determinations even more efficient by combining these methods together.
For claim 6, Bulgakov and Berger teach all the limitations of claim 1 above.  The combination of Bulgakov and Berger does not teach: upon parsing one or more virtual card number data sets from the compromised data on the second database, storing, by the one or more processors, the parsed virtual card number data sets on a third database separate from the second database, wherein comparing the one or more compromised virtual card number data sets with the one or more virtual card number data sets stored on the first database comprises comparing the one or more compromised virtual card number data sets stored on the third database with the virtual card number data sets stored on the first database.
	Healy, however, teaches:
The method of claim 1, further comprising: upon parsing one or more virtual card number data sets from the compromised data on the second database, storing, by the one or more processors, the parsed virtual card number data sets on a third database separate from the second database, wherein comparing the one or more compromised virtual card number data sets with the one or more virtual card number data sets stored on the first database comprises comparing the one or more compromised virtual card number data sets stored on the third database with the virtual card number data sets stored on the first database (¶ 45: upon determining that information not valid, that information is stored, and can be compared to data in checkout system database).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment token breach assessment in Bulgakov and the user notification in Berger by adding the database from Healy.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of alerting consumers and companies of potential compromises—a benefit explicitly disclosed by Healy (¶ 120: compromise determination system can be utilized to determine credit cards were compromised) and desired by Bulgakov (col. 1, lines 7–25: determining compromised account information can be time consuming and arduous for users).  Bulgakov, Berger, and Healy are all related determining account number breaches, so one of ordinary skill in the art would have been motivated to make these determinations even more efficient by combining these methods together.
For claim 7, Bulgakov, Berger, and Healy teach all the limitations of claim 6 above, and Berger further teaches:
The method of claim 6, wherein the third database is located at a physical location remote from the first and second databases (¶ 73: server checks records in database; ¶ 43: database located remotely from server).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment token breach assessment in Bulgakov and the database in Healy by adding the databases from Berger.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating user convenience with compromised account numbers—through notification of the compromised number and a new number—a benefit explicitly disclosed by Berger (¶ 4–5: need for alleviating inconvenience and frustrations with compromised account numbers; ¶ 6: invention addresses issue through facilitating user transactions upon suspension of account number) and desired by Bulgakov (col. 1, lines 7–25: determining compromised account information can be time consuming and arduous for users).  Bulgakov, Berger, and Healy are all related determining account number breaches, so one of ordinary skill in the art would have been motivated to make these determinations even more efficient by combining these methods together.
For claim 14, Bulgakov and Berger teach all the limitations of claim 13 above, and Bulgakov further teaches:
The system of claim 13, wherein the determining the first virtual card number data set matches a compromised virtual card number data set stored on the second database further comprises determining whether . . . one or more of the user device, second device, or security data of the first virtual card number data set is identical to . . . one or more of the user device, provider device, or security data of the compromised virtual card number data sets stored on the second database (col. 7, lines 20–37: affected accounts determined through lookup of payment token information),.
The combination of Bulgakov and Berger does not teach: determining whether the virtual card number . . . is identical to the virtual card number . . . of the compromised virtual card number data sets stored on the second database.
	Healy, however, teaches:
determining whether the virtual card number . . . is identical to the virtual card number . . . of the compromised virtual card number data sets stored on the second database (¶ 121–122: portions of compromised numbers compared to transaction data numbers).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment token breach assessment in Bulgakov and the user notification in Berger by adding the account number comparison from Healy.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of alerting consumers and companies of potential compromises—a benefit explicitly disclosed by Healy (¶ 120: compromise determination system can be utilized to determine credit cards were compromised) and desired by Bulgakov (col. 1, lines 7–25: determining compromised account information can be time consuming and arduous for users).  Bulgakov, Berger, and Healy are all related determining account number breaches, so one of ordinary skill in the art would have been motivated to make these determinations even more efficient by combining these systems together.
For claim 15, Bulgakov, Berger, and Healy teach all the limitations of claim 14 above, and Healy further teaches:
The system of claim 14, wherein the determining the first virtual card number data set matches a compromised virtual card number data set stored on the second database further comprises determining, by the one or more processors, whether a pre-determined threshold is met (¶ 122: comparison for a threshold percentage match).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment token breach assessment in Bulgakov and the user notification in Berger by adding the account number comparison from Healy.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of alerting consumers and companies of potential compromises—a benefit explicitly disclosed by Healy (¶ 120: compromise determination system can be utilized to determine credit cards were compromised) and desired by Bulgakov (col. 1, lines 7–25: determining compromised account information can be time consuming and arduous for users).  Bulgakov, Berger, and Healy are all related determining account number breaches, so one of ordinary skill in the art would have been motivated to make these determinations even more efficient by combining these systems together.
For claim 16, Bulgakov and Berger teach all the limitations of claim 11 above.  The combination of Bulgakov and Berger does not teach: upon parsing one or more virtual card number data sets from the compromised data stored on the second database, storing the parsed virtual card number data sets on a third database separate from the second database, wherein comparing the one or more compromised virtual card number data sets with the one or more virtual card number data sets stored on the first database comprises comparing the one or more compromised virtual card number data sets stored on the third database with the virtual card number data sets stored on the first database.
	Healy, however, teaches:
The system of claim 11, wherein the processor is further configured to perform functions for: upon parsing one or more virtual card number data sets from the compromised data stored on the second database, storing the parsed virtual card number data sets on a third database separate from the second database, wherein comparing the one or more compromised virtual card number data sets with the one or more virtual card number data sets stored on the first database comprises comparing the one or more compromised virtual card number data sets stored on the third database with the virtual card number data sets stored on the first database (¶ 45: upon determining that information not valid, that information is stored, and can be compared to data in checkout system database).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment token breach assessment in Bulgakov and the user notification in Berger by adding the database from Healy.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of alerting consumers and companies of potential compromises—a benefit explicitly disclosed by Healy (¶ 120: compromise determination system can be utilized to determine credit cards were compromised) and desired by Bulgakov (col. 1, lines 7–25: determining compromised account information can be time consuming and arduous for users).  Bulgakov, Berger, and Healy are all related determining account number breaches, so one of ordinary skill in the art would have been motivated to make these determinations even more efficient by combining these systems together.
For claim 17, Bulgakov, Berger, and Healy teach all the limitations of claim 16 above, and Berger further teaches:
The system of claim 16, wherein the third database is located at a physical location remote from the first and second databases (¶ 73: server checks records in database; ¶ 43: database located remotely from server).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment token breach assessment in Bulgakov and the database in Healy by adding the databases from Berger.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating user convenience with compromised account numbers—through notification of the compromised number and a new number—a benefit explicitly disclosed by Berger (¶ 4–5: need for alleviating inconvenience and frustrations with compromised account numbers; ¶ 6: invention addresses issue through facilitating user transactions upon suspension of account number) and desired by Bulgakov (col. 1, lines 7–25: determining compromised account information can be time consuming and arduous for users).  Bulgakov, Berger, and Healy are all related determining account number breaches, so one of ordinary skill in the art would have been motivated to make these determinations even more efficient by combining these systems together.
For claim 20, Bulgakov teaches:
A computer-implemented method for training and using a recurrent neural network for data breach identification, the method comprising (col. 16, lines 63–67: example process):
generating, by one or more processors, a plurality of virtual card numbers, wherein each one of the plurality of virtual card numbers is associated with a user device, a provider device, and security data to form a virtual card number data set (col. 10, lines 19–37: payment token, or virtual card number, generated for user and website; col. 5, line 62–col. 6, line 12: payment token associated with identifier);
storing, by the one or more processors, one or more of the virtual card number data set on a first database (col. 6, lines 13–31: payment token stored on database);
receiving, by the one or more processors, one or more compromised virtual card number data sets (col. 6, lines 43–61: breached payment token information received), wherein the one or more compromised virtual card number data sets is parsed from compromised data stored on a second database isolated from communication with the first database, and wherein the compromised data is obtained from a scan of unindexed websites on a network (col. 6, lines 32–42: information may be communicated from another engine; col. 6, line 62–col. 7, line 19: breach detection engine determines breaches from websites);
comparing, by the one or more processors, the one or more compromised virtual card number data sets with the one or more virtual card number data sets stored on the first database (col. 6, lines 43–61: payment tokens compared to breach information received);
determining, by the one or more processors, one of the one or more of the virtual card number data sets has been compromised based on the comparison (col. 6, lines 43–61: payment tokens affected by breach determined) . . .;
for each of the one or more compromised virtual card number data sets, training, by the one or more processors, the recurrent neural network to associate the compromised virtual card number data set with one or more sequential patterns found within the compromised virtual card number data set, to generate a trained recurrent neural network (col. 18, lines 7–20: machine learning model trained with training data; col. 17, line 58–col. 18, line 6: model trained to crawl websites and generate rules);
receiving, by the one or more processors, a first virtual card number data set from the first database (col. 6, lines 43–61: payment tokens information obtained);
determining, using the trained recurrent neural network (col. 6, lines 43–61: payment tokens affected by breach determined), by the one or more processors, whether the first virtual card number data set is a compromised virtual card number data set (col. 17, line 58–col. 18, line 6: trained model used crawl websites and generate rules).
Bulgakov does not teach: whether a pre-determined threshold has been met; upon determining the first virtual card number data set matches a compromised virtual card number data set, transmitting, by the one or more processors, a message to the user device or the provider device associated with the first virtual card number data set indicating the first virtual card number data set is compromised; receiving, by the one or more processors, a request to authenticate a transaction; and declining to authenticate the transaction upon determining, by the one or more processors, that the transaction involves a compromised virtual card number data set.
	Berger, however, teaches:
upon determining the first virtual card number data set is a compromised virtual card number data set, transmitting, by the one or more processors, a message to a user or provider device associated with the first virtual card number data set indicating the first virtual card number data set is compromised (¶ 61: when account number determined to be breached, user device notified);
receiving, by the one or more processors, a request to authenticate a transaction (¶ 26–27: transaction authentication requests processed); and 
declining to authenticate the transaction upon determining, by the one or more processors, that the transaction involves a compromised virtual card number data set (¶ 61: transactions with compromised account number declined by processing network).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment token breach assessment in Bulgakov by adding the user notification and transaction declining from Berger.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating user convenience with compromised account numbers—through notification of the compromised number and a new number—a benefit explicitly disclosed by Berger (¶ 4–5: need for alleviating inconvenience and frustrations with compromised account numbers; ¶ 6: invention addresses issue through facilitating user transactions upon suspension of account number) and desired by Bulgakov (col. 1, lines 7–25: determining compromised account information can be time consuming and arduous for users).
The combination of Bulgakov and Berger does not teach: whether a pre-determined threshold has been met.
	Healy, however, teaches:
whether a pre-determined threshold has been met (¶ 122: comparison for a threshold percentage match).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment token breach assessment in Bulgakov and the user notification and transaction declining in Berger by adding the account number comparison from Healy.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of alerting consumers and companies of potential compromises—a benefit explicitly disclosed by Healy (¶ 120: compromise determination system can be utilized to determine credit cards were compromised) and desired by Bulgakov (col. 1, lines 7–25: determining compromised account information can be time consuming and arduous for users).  Bulgakov, Berger, and Healy are all related determining account number breaches, so one of ordinary skill in the art would have been motivated to make these determinations even more efficient by combining these methods together.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Adjaoute, U.S. Patent App. No. 2015/0339673, discloses determining merchant data breaches.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696  

/JOSEPH W. KING/Primary Examiner, Art Unit 3696